EXHIBIT 10.32a
UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
LON R. GREENBERG
Lon R. Greenberg is Chairman and Chief Executive Officer of UGI Corporation.
Mr. Greenberg has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Greenberg:

  1.   is entitled to an annual base salary, which for fiscal year 2010 is
$1,067,500;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
PETER KELLY
Peter Kelly is Vice President — Finance and Chief Financial Officer of UGI
Corporation. Mr. Kelly has an oral compensation arrangement with UGI Corporation
which includes the following:
Mr. Kelly:

  1.   is entitled to an annual base salary, which for fiscal year 2010 is
$426,400;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
JOHN L. WALSH
John L. Walsh is President and Chief Operating Officer of UGI Corporation.
Mr. Walsh has an oral compensation arrangement with UGI Corporation which
includes the following:
Mr. Walsh:

  1.   is entitled to an annual base salary, which for fiscal year 2010 is
$648,440;     2.   participates in UGI Corporation’s annual bonus plan, with
bonus payable based on the achievement of pre-approved financial and/or business
performance objectives, which support business plans and strategic goals;     3.
  participates in UGI Corporation’s long-term compensation plan, the 2004
Omnibus Equity Compensation Plan, as amended, with annual awards as determined
by the Compensation and Management Development Committee;     4.   will receive
cash benefits upon termination of his employment without cause following a
change in control of UGI Corporation; and     5.   participates in UGI
Corporation’s benefit plans, including the Senior Executive Employee Severance
Plan and the Supplemental Executive Retirement Plan and Supplemental Savings
Plan.

 

 



--------------------------------------------------------------------------------



 



UGI CORPORATION
DESCRIPTION OF COMPENSATION ARRANGEMENT
FOR
FRANÇOIS VARAGNE
François Varagne is President and Chief Executive Officer of Antargaz, a
subsidiary of UGI Corporation. Mr. Varagne has an oral compensation arrangement
with Antargaz which includes the following:
Mr. Varagne:

  1.   is entitled to an annual base salary, which for fiscal year 2010 is
€335,000;     2.   participates in an annual bonus;     3.   participates in the
long-term compensation plan, the UGI Corporation 2004 Omnibus Equity
Compensation Plan subsidiary plan for French employees, as amended; and     4.  
participates in Antargaz’ supplemental retirement plans.

 

 